t c summary opinion united_states tax_court benjamin burton petitioner v commissioner of internal revenue respondent docket no 25809-10s filed date karmika v rubin for petitioner william r brown jr for respondent summary opinion goeke judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules of continued to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for respondent also determined a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issues remaining for decision are whether petitioner is entitled to dependency_exemption deductions for two children he cared for during we hold he is not whether petitioner is entitled to a dollar_figure child_tax_credit for the two children we hold he is not whether petitioner is entitled to a dollar_figure earned_income_credit we hold he is not whether petitioner is liable for a dollar_figure sec_6662 accuracy-related_penalty we hold he is not continued practice and procedure 2all dollar amounts are rounded to the nearest dollar 3respondent conceded that petitioner is entitled to a dollar_figure education credit and a dollar_figure american opportunity_credit background at the time the petition was filed petitioner resided in florida o b and b j collectively children were abandoned by their biological mother who was petitioner’s first cousin at the beginning of o b was years old and b j wa sec_11 years old petitioner’s mother cheryl watson jones owned two residential properties before she lived in the first and petitioner lived in the second petitioner’s residence in lieu of rent petitioner paid the mortgage on petitioner’s residence as well as the utilities in order to prevent the children’s being placed in foster care ms jones began to care for the children at her residence with petitioner’s assistance and was legally appointed their foster parent at some point before during late ms jones became ill with cancer and lost her residence because of the expenses related to her medical treatment ms jones and the children then moved into petitioner’s residence the four of them lived together through all of petitioner cared for the children and provided financial support in a multitude of ways during on a limited income petitioner bought clothes for the children continued to pay the mortgage and utilities for petitioner’s residence 4the record contains no mention of property taxes paid most of the children’s food expenses and watched the children while ms jones was at work during the periods when she was able to work petitioner also provided whatever financial assistance he could to ms jones who passed away on date petitioner’s federal_income_tax return was prepared by parker financial services on date respondent issued a notice_of_deficiency to petitioner for petitioner timely filed a petition contesting the deficiency and the penalty i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 petitioner has not argued that sec_7491 applies in this case and the record does not support a conclusion that the requirements of sec_7491 have been met petitioner therefore bears the burden_of_proof ii dependency_exemption deductions child_tax_credit and earned_income_credit the primary issue in this case is whether o b and b j were qualifying children of petitioner under sec_152 a taxpayer with qualifying children is entitled to several tax benefits including a dependency_exemption deduction for each qualifying_child the child_tax_credit and the earned_income_tax_credit sec_151 sec_24 c c sec_152 provides the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins and 5respondent disallowed the entire amount of the earned_income_credit petitioner claimed petitioner has not argued that he was an eligible_individual under sec_32 during which might allow him a smaller earned_income_credit even if he had no qualifying children during e who has not filed a joint_return other than only for a claim of refund with the individual’s spouse under sec_6013 for the taxable_year beginning in the calendar_year in which the taxable_year of the taxpayer begins in order to satisfy sec_152 and be considered a qualifying_child an individual must be a a child of the taxpayer or a descendant of such a child or b a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 for purposes of this section child means an individual who is i a son daughter stepson or stepdaughter of the taxpayer or ii an eligible_foster_child of the taxpayer sec_152 for purposes of sec_152 the term ‘eligible foster child’ means an individual who is placed with the taxpayer by an authorized_placement_agency or by judgment decree or other order of any court of competent jurisdiction sec_152 while the children satisfied the requirements of sec_152 through e with respect to petitioner during they fail the relationship_test of sec_152 because they are children of petitioner’s first cousin in addition the children were not eligible foster children of petitioner rather the children were were eligible foster children of ms jones as a result we find that the children 6petitioner has not argued whether the fact that the children are considered ms jones’ children under sec_152 causes the children to be considered his brothers sisters under the same section however even if the children were continued were not qualifying children of petitioner during for purposes of dependency_exemption deductions the child_tax_credit and the earned_income_credit petitioner has also argued that he should be entitled to dependency_exemption deductions for the children because they are qualifying relatives of his under sec_152 see sec_151 sec_152 a taxpayer is entitled to dependency_exemption deductions for qualifying relatives sec_152 provides the term qualifying_relative means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b whose gross_income for the calendar_year in which such taxable_year begins is less than the exemption_amount as defined in sec_151 c with respect to whom the taxpayer provides over one-half of the individual’s support for the calendar_year in which such taxable_year begins and continued considered to be petitioner’s brothers sisters we would still be forced to rule that the children were not qualifying children of petitioner as discussed further infra the children were qualifying children of ms jones during sec_152 provides that if an individual may be claimed as a qualifying_child by or more taxpayers for a taxable_year such individual shall be treated as the qualifying_child of the taxpayer who is a parent of the individual petitioner has not argued or shown the exception to this rule stated in sec_152 applies because ms jones was the parent of the children the children would be treated as her qualifying children not petitioner’s d who is not a qualifying_child of such taxpayer or of any other taxpayer for any taxable_year beginning in the calendar_year in which such taxable_year begins an individual satisfies the relationship_test of sec_152 if he has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household during the taxable_year sec_152 while the children satisfied the requirements of sec_152 through c with respect to petitioner during they do not satisfy sec_152 because the children were qualifying children of ms jones during that year as a result we find that the children were not qualifying relatives of petitioner during for purposes of dependency_exemption deductions iii accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to among other things negligence or disregard of rules or regulations sec_6662 respondent bears the burden of production on the applicability of the accuracy-related_penalty in that he must come forward with sufficient evidence indicating that it is proper to 7the children satisfied the five requirements of sec_151 with respect to ms jones during as previously mentioned the children were eligible foster children of ms jones impose the penalty see sec_7491 see also 116_tc_438 the facts lead us to conclude that respondent has met his burden of production with respect to the accuracy-related_penalty pursuant to sec_6664 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith dunlap v commissioner tcmemo_2012_126 slip op pincite given the facts we find petitioner made a reasonable and good-faith attempt to comply with the technical elements of law regarding qualifying children and qualifying relatives petitioner sought assistance from parker financial services with filing his tax_return there was no indication that petitioner did not properly complete his tax_return including all relevant forms necessary to claim the deductions and credits which he claimed in addition there was no evidence presented that any other taxpayer including ms jones claimed the children as qualifying children or qualifying relatives for purposes of any deductions or tax_credits as a result we find that petitioner is not liable for the sec_6662 accuracy-related_penalty iv conclusion the law does not always reward commendable acts such as petitioner’s we hold that petitioner is not entitled to dependency_exemption deductions the child_tax_credit or the earned_income_credit for on the claimed basis that the children at issue were his qualifying children or qualifying relatives we further hold that petitioner is not liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule 8as stated supra note petitioner might have been eligible for a portion of the earned_income_credit on another basis
